Title: To Benjamin Franklin from V. Dulongprey, Coney & fils, 30 June 1777
From: Dulongprey, V., Coney & fils
To: Franklin, Benjamin


Monsieur
A Cherbourg ce 30 Juin 1777.
Nous vous confirmons notre der[nière] du 28 du courant. Le Sieur Douglas ne voulant pas conclure Le Marché de sa prisse qu’apres avoir conferé avec vous, Monsieur, ne voulant pas entreprendre le voyage de paris sans avoir un compagnon de voyage, Notre Jeune Dulongprey a bien voulu par complaisance se determiner a l’accompagner, d’autant plus qu’il confera avec vous sur l’expedition du corsaire et de sa prisse. Nous avons l’honneur d’estre avec Respect Monsieur Vos tres humbles et obeisants serviteurs
V. Dulongprey Coney et fils
